Citation Nr: 1704465	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder in the left upper extremity, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a lung disability.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from June 1980 to September 1980 and from February 2005 to February 2006.  The Veteran also had additional service as a reservist in the Army National Guard.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2008 rating decision denied entitlement to service connection for, amongst other things, carpal tunnel syndrome of the right and left upper extremities and for left and right elbow nerve damage.  In June 2014, the Board recharacterized the issues to reflect entitlement to service connection for a neurological disorder in the right and left upper extremities, to include carpal tunnel syndrome. 

In March 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In June 2014, the Board remanded the matters of entitlement to service connection for a neurological disorder in the right and left upper extremities, to include carpal tunnel syndrome, and entitlement to service connection for a lung disorder to obtain a medical opinion regarding the etiology of the disabilities.  The Board also remanded the matter of entitlement to service connection for insomnia pending resolution of the Veteran's claim for entitlement to service connection for a psychiatric disorder.  The Board found that there was evidence that the Veteran's insomnia may be a symptom of the psychiatric disorder and therefore found that a decision on the claim for insomnia must be deferred.  

In an October 2016 rating decision, the RO granted entitlement to service connection for right carpal tunnel syndrome with right ulnar nerve damage.  The RO also found that the Veteran's insomnia was a symptom of his service-connected posttraumatic stress disorder (PTSD) and included insomnia under the Veteran's PTSD rating.  Based on foregoing, the Board finds that the grants represent a full grant of those specific benefits sought.  Thus, the claims for entitlement to service connection for a neurological disorder in the right upper extremity and for insomnia are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in June 2014, the Board remanded the matters of entitlement to service connection for a neurological disorder in the left upper extremity, to include carpal tunnel syndrome and entitlement to service connection for a lung disorder for a VA examination to determine their etiologies.  Specifically, the Board requested that the examiner: (1) identify all current neurological disorders of the upper extremities and opine whether they are related to the Veteran's active service; (2) identify all current lung disorders and opine if they are related to the Veteran's active service; and (3) opine whether the Veteran's upper neurological or lung disorders clearly or unmistakably preexisted his second period of active service and if so, opine if there is clear and unmistakable evidence that the preexisting disabilities were not aggravated by service.  

The Veteran was afforded a VA peripheral nerve conditions examination (by a nurse practitioner) in April 2016 where the examiner noted the Veteran's 2006 diagnoses of bilateral carpal tunnel syndrome and bilateral ulnar nerve entrapment.  The Veteran reported he began to experience tingling and numbness in his first 3 fingers bilaterally which progressed until he had surgery in 2006.  At the onset of the symptoms in 2005, the Veteran reported working in a position required excessive typing on a keyboard.  

The examiner opined that the Veteran experienced symptoms of carpal tunnel prior to 2005 (dating back to 1990) and therefore it was less likely than not that the Veteran's current carpal tunnel was related to service.  However, the examiner also opined that, "[t]here are numerous mentions in the records of bilateral upper extremity, wrist; pain and numbness with worsening of symptoms."  "It is evident that his condition was worsened beyond natural progression from the repetitive use of his wrist during his job as a mechanic and as a unit manager where he was required to type in an excessive amount."  In an addendum opinion in August 2016, another medical professional (physician's assistant) opined that the Veteran's left carpal tunnel syndrome was at least as likely as not due to or caused by service.  However, no rationale was provided.  Rather, the professional merely cited various facts related to the Veteran's case.  The Board finds this is inadequate to support a rationale for the opinion stated.  On remand, the Veteran should be afforded another examination by an orthopedic physician to determine the etiology of the Veteran's left upper neurological disorder.  

Also, the Veteran was afforded a VA respiratory examination (by a nurse practitioner) in April 2016 where the examiner noted the Veteran's 2008 diagnosis of chronic obstructive pulmonary disease (COPD).  The Veteran reported that his symptoms of shortness of breath, burning in lungs and lack of endurance began in 2005 while he was stationed in Iraq.  He reported that his symptoms had since worsened and he now experiences coughing episodes with increased septum, shortness of breath, lack of endurance and limited to mild labor in 15 minutes spurts.  

On examination, a chest x-ray revealed that the Veteran's lungs were clear; his cardiac silhouette was within normal limits; his airway was midline and his lungs were aerated bilaterally.  The impression was "no acute pulmonary disease."  The examiner opined that the Veteran's history of shortness of breath dated as far back as 1990 and therefore it was less likely than not that his COPD was related to service.  However, the examiner also opined that, "[i]t appears from looking at records [that] his respiratory disease was noted on record as shortness of breath before 2005 or 2006 but it does appear that the progression was aggravated by an in-service injury or event."

In an August 2016 addendum opinion, another medical professional (physician's assistant) stated that the Veteran has a diagnosis of COPD and a reported 99 year plus pack per year history, as noted by his pulmonologist in 2006.  The professional stated that the Veteran's pulmonologist attributed his COPD to his smoking history.  She concluded, "[i]t is this provider's opinion that the Veteran's non-service related COPD is not as likely as not aggravated beyond its normal progression by environmental exposures in Southwest Asia."  This conclusion is inconsistent, at best.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion from a respiratory specialist which adequately addresses the issue on appeal.  

Finally, in a June 2014 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent rating, effective February 11, 2006.  In January 2015, the Veteran filed a Notice of Disagreement (NOD) with the assigned rating.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case that addresses the issue of entitlement to an initial rating in excess of 20 percent for DDD of the lumbar spine.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran timely perfects the appeal, return the case to the Board.

2.  Schedule the Veteran for a VA orthopedic examination, by an orthopedic specialist only, to determine the etiology of the Veteran's neurological disabilities.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether there is clear and unmistakable evidence that the Veteran had a left upper neurological disability, including carpal tunnel syndrome that preexisted his second period of active service that began in February 2005;

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing left upper neurological disability WAS NOT aggravated (i.e., permanently worsened) during such second period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If the disability did not clearly and unmistakably preexist entry into service, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's upper left neurological disorder, including carpal tunnel syndrome, began in or is related to service.

The examiner's attention is directed to the January 2005 entrance examination (prior to the Veteran's second period of active service) which did not note any upper extremity neurological disabilities.  

The examiner is requested to address the April 2016 examiner's opinion that the Veteran's preexisting right upper extremity neurological disorder was aggravated by service; the Veteran's left carpal tunnel syndrome is at least as likely due to service; and the Veteran's left ulnar (cubital) syndrome is not as likely as not due to service.  

The examiner's attention is also directed to, but not limited to, the following:

At a travel Board hearing, the Veteran testified that while in service, he worked as a unit movement officer and was required to frequently load equipment and use the computer.  He testified that he was diagnosed with carpal tunnel syndrome of his right hand 20 years prior and underwent surgery which helped.  However, his problems persisted and progressed to both hands while he was stationed in Kuwait and Iraq.  He further testified that he injured his elbows while pulling a 2,000 storage container and his hand slipped and he hit both of his elbows on the ridges on the inside of the container.  He stated that he lost feeling in his elbows for two to three days thereafter.  He was advised by his superior to wait until they returned to the states a month later to have it checked out.  However, the Veteran testified that he did not seek treatment often.  

3.  Then schedule the Veteran for a VA examination with a pulmonary physician specialist regarding his respiratory disorder claim.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's respiratory disorder, including COPD, began in or is related to service.

The examiner's attention is directed to, but not limited to the following:

The Veteran admitted at a Board hearing that he smokes and understands the consequences of smoking.  However, he testified that he experienced severe dust storms and was exposed to high levels of pollution while stationed in Kuwait and Iraq.  He stated that when he returned to the states, in February or March 2007, he was diagnosed with emphysema.  

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




